CONCURRING AND DISSENTING STATEMENT BY
McEWEN, P.J.E.:
¶ 1 While the Opinion of the majority reveals a careful analysis and presents a perceptive rationale to support positions with which, in substantial measure, I agree, I am compelled to differ with the ruling that the Commonwealth was properly permitted to amend the information at the close of the presentation of evidence at *1225trial. Rule 564 of the Pennsylvania Rules of Criminal Procedure provides in relevant part that an information may be amended “when there is a defect in form, the description of the offense(s), the description of any person or any property, or the date charged, provided the information as amended does not charge an additional or different offense.” Pa.R.Crim.P. 564 (emphasis supplied).
¶ 2 Here, the decision of the trial court to allow the Commonwealth to amend the information fundamentally altered the crime of which appellant was charged from a felony of the second degree, which carried a maximum minimum sentence of five years imprisonment, to a felony of the first degree, which carried a maximum minimum sentence of ten years imprisonment. See: 18 Pa.C.S. § 1108; 42 Pa.C.S. § 9752(b). Moreover, unlike the case of Commonwealth v. Sinclair, 897 A.2d 1218 (Pa.Super.2006) — upon which the majority relies — where the amendment was permitted on the fírst day of trial and this Court suggested that the defendant would have been entitled to a continuance if sought, here the amendment was permitted when the presentation of evidence had been completed and the trial judge was about to deliver the charge to the jury. As a result, appellant was preempted from adjustment of his trial strategy, which might well have included the tactic of pleading guilty to the lower graded felony.
¶ 8 It bears particular emphasis that this Court in Sinclair specifically remarked that “for purposes of amending an information, a substantive amendment is one that changes the nature or grade of the offense charged.” Id., 897 A.2d at 1223 n. 8 (emphasis supplied).4
¶ 4 Therefore, while I join in the Opinion of the majority in most aspects, I am of the mind, most respectfully, that the trial court erred when it permitted the prosecution to amend the information at the conclusion of the presentation of all of the evidence by both parties. Accordingly, I would vacate the judgment of sentence on that conviction and remand this case for resentencing on the lesser graded offense.

. It bears further mention that in the other case relied upon by the majority, namely, Commonwealth v. Roser, 914 A.2d 447 (Pa.Super.2006), appeal denied, 592 Pa. 788, 927 A.2d 624 (2007), the Court specifically found that the amended charges were "filed under a different section of the same DUI statute,” and that the change was "prompted by” defendant’s own defense strategy of confessing to a different crime in the hope of escaping responsibility for the originally charged offense. Id. at 455.